Citation Nr: 0424476	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  01-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right hand 
condition to include mild extensor tendonitis and carpal 
tunnel syndrome claimed as secondary to service-connected 
left median nerve latency.

2.  Entitlement to service connection for bilateral shin 
splints.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976; April 1982 to July 1982; November 1982 to February 
1983; and from February 1985 to October 1985, with additional 
periods of inactive duty for training.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona and 
Reno, Nevada.  

The claims file is now under the jurisdiction of the Reno, 
Nevada, RO.

The veteran presented testimony before the undersigned 
Veterans Law Judge in January 2004; the transcript of which 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that she is afforded every possible consideration.

The veteran's statements and testimony reflect that she has 
received vocational rehabilitation training from VA.  
However, there are no vocational rehabilitation training 
records in the claims file.  Moreover, the veteran asserts 
that there is evidence that she was incapable of successfully 
undertaking vocational rehabilitation.  As these records are 
pertinent to the claim of service connection for right hand 
disorder to include mild extensor tendonitis and carpal 
tunnel syndrome as secondary to the service-connected left 
median nerve latency and are within the control of VA, they 
should be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The veteran has asserted that in 1998 she received treatment 
for her shin splints at a VA medical facility in Tucson, 
Arizona (Palo Verde).  The Board points out that as VA has 
notice of the existence of these additional records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran indicated that he pursued private psychotherapy 
in Boston in 2002. The RO must make reasonable efforts to 
secure those records.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the orthopedic dated from in 1998 
from the VA Hospital, Tucson, Arizona, 
Palo Verde Clinic pertinent to shin 
splints.  

3.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.

4.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to her claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records, which have yet to be secured. 

If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him of this 
fact and request he provide a copy of the 
outstanding medical records.

5.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the appellant and her 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




